DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The applicant is requested to update the status of prior applications on page 1 of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 22-27, 29-37, and 39-41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Low et al (2013/0346583).
Regarding claims 22 and 32, Low discloses for a first physical device (located in the T-VLAN/C-VLAN 226/230 in figure 2) separate from sources and destinations of packets in a network (source and destination could be one of a plurality of 236 in figure 2), a method for implementing a gateway (within T-VLAN/C-VLAN), the method comprising: establishing a tunnel (tunnels 232 shown in FIG. 2 and paragraphs 0038) with a second physical device (a device located at the other T-VLAN/C-VLAN), the tunnel across an interconnecting network to which the first physical device implementing the gateway connects (see tunnel 232; through the tunnel across the interconnecting network (network 230), receiving an encapsulated packet that originated from a virtual machine residing in a remote broadcast domain (see virtual servers (vServers or virtual machines (VMs)) in paragraphs 0011; Each of the 4096 possible C-VLANs is an independent broadcast domain in paragraph 0040); decapsulating the packet to remove a network layer header and a logical network identifier (see  Encapsulation and decapsulation in paragraphs 0057; end-node addresses (e.g., MAC addresses) in paragraph 0057. Note that the address is located in the header; a C-VLAN identifier in paragraph 0071); based at least in part on the logical network identifier, determining that a destination for the packet is a physical host separate from the first physical device, wherein the physical host resides in a local broadcast domain that is different from the remote broadcast domain, wherein the local broadcast domain and remote broadcast domain are part of a common broadcast domain joined by the logical network identifier; and forwarding the packet to the physical host on the local broadcast domain (see The C-VID mapping in the T-VID used to enable backbone networks to be presented to end-nodes using a T-VLAN structure in paragraph 0055; Each of the 4096 possible C-VLANs is an independent broadcast domain in paragraph 0040).
Regarding claims 23 and 33, Low discloses maintaining a data structure that maps the logical network identifier to at least one of (i) an address of the physical host and (ii) a virtual local area network (VLAN) tag of the physical host (see tag in paragraph 0050; mapping in paragraphs 0055, 0061).
Regarding claims 24 and 34, Low discloses wherein the gateway is a first gateway, wherein the packet is encapsulated by a second gateway implemented by the second physical device to add the logical network identifier and the network layer header to the packet (the second gateway is located at the other network; A network packet can be modified at an edge network boundary to add or remove a T-VID in paragraph 0044).
Regarding claims 25 and 35, Low discloses receiving, from the physical host, a second packet addressed to the virtual machine residing in the remote broadcast domain; encapsulating the second packet with the logical network identifier and a second network layer header; and forwarding the encapsulated second packet to the interconnecting network, thereby allowing the packet to be transmitted to the remote broadcast domain (the feature of this claim is for a packet destine to a device in a remote network. Encapsulating is described in paragraphs 0054, 0057).
Regarding claims 26 and 36, Low discloses determining that the second packet maps to the logical network identifier (see mapping in paragraphs 0055, 0061, 0068).
Regarding claims 27 and 37, Low discloses receiving configuration information from a controller, wherein the configuration comprises mapping information that maps a set of addresses to the logical network identifier (see addresses and mapping in paragraphs 0061, 0071, 0077).


Regarding claims 29 and 39, Low discloses the destination of the packet is a virtual machine that operates on the physical host, wherein a virtual switch that operates on the physical host is not configured to decapsulate packets with logical network identifiers (see virtual machine (VM) 118 in figure 1. Decapsulation is performed at the edge device T-VLAN/C-VLAN).
Regarding claims 30 and 40, Low discloses wherein the network layer header comprises a destination address corresponding to the gateway (see destination MAC address (DMAC) in paragraphs 0041, 0049).
Regarding claims 31 and 41, Low discloses wherein the physical host is a first physical host, the local broadcast domain is a first local broadcast domain, the encapsulated packet is a first encapsulated packet, the packet is a first packet, the virtual machine is a first virtual machine, the remote broadcast domain is a first remote broadcast domain, the tunnel is a first tunnel, the logical network identifier is a first logical network identifier, and the common broadcast domain is a first common broadcast domain, the method further comprising: through a second tunnel across the interconnecting network, receiving from a third physical device a second packet that originated from a second virtual machine residing in a second remote broadcast domain; decapsulating the second packet to remove a second network layer header and a second logical network identifier; based at least in part on the second logical network identifier, determining that a destination for the second packet is a second physical host separate from the first physical device, wherein the second physical host resides in a second local broadcast domain that is different from the second remote broadcast domain, wherein the second local broadcast domain and second remote broadcast domain are part of a second common broadcast domain joined by the second logical network identifier; and forwarding the second packet to the second physical host on the second local broadcast domain (this claim have the same feature as described above in addition to a second local broadcast domain. There are multiple broadcast domains disclosed by Low. See Each of the 4096 possible C-VLANs is an independent broadcast domain in paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Low in view of Guichard et al (9,178,801).
Regarding claims 28 and 38, Low doesn't specifically disclose the use an OpenFlow controller. However, Guichard discloses the use of an OpenFlow controller (see col. 21, line 3). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,985,945. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 22 and 32 of this application have substantially the same limitations as independent claims 1 and 10 of U.S. Patent No. 10,985,945 have except that the packet is traveling in the opposite direction such that decapsulation is performed instead of encapsulation. Other features in the dependent claims are described in the dependent claims of U.S. Patent No. 10,985,945. Claims 22-41 are, therefore, obvious in view of claims 1-17 of U.S. Patent No. 10,985,945.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,439,843. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 22 and 32 of this application have substantially the same limitation as independent claims 1 and 11 of U.S. Patent No. 10,439,843 have except VXLAN, IP, and layer-2 are not included in independent claims 22 and 32. Other features in the dependent claims are described in the dependent claims of U.S. Patent No. 10,439,843. Claims 22-41 are, therefore, obvious in view of claims 1-20 of U.S. Patent No. 10,439,843.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,900,181. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 22 and 32 of this application have substantially the same limitation as independent claims 1 and 11 of U.S. Patent No. 9,900,181 have except VXLAN, IP, and layer-2 are not included in independent claims 22 and 32. Other features in the dependent claims are described in the dependent claims of U.S. Patent No. 9,900,181. Claims 22-41 are, therefore, obvious in view of claims 1-20 of U.S. Patent No. 9,900,181.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,602,305. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 22 and 32 of this application have substantially the same limitation as independent claims 1, 10, and 18 of U.S. Patent No. 9,602,305 have except IP and layer-2 are not included in independent claims 22 and 32. In addition, encapsulation is replaced by decapsulation because the packet is traveling in the opposite direction. Other features in the dependent claims are described in the dependent claims of U.S. Patent No. 9,602,305. Claims 22-41 are, therefore, obvious in view of claims 1-22 of U.S. Patent No. 9,602,305.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,210,079. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 22 and 32 of this application have substantially the same limitation as independent claims 1, 8, and 15 of U.S. Patent No. 9,210,079 have except IP and layer-2 are not included in independent claims 22 and 32. In addition, encapsulation is replaced by decapsulation because the packet is traveling in the opposite direction. Other features in the dependent claims are described in the dependent claims of U.S. Patent No. 9,210,079.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472